Citation Nr: 0503944	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), initially in excess of 
10 percent from November 16, 1998, and in excess of 30 
percent on and after May 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for COPD and assigned a 10 percent 
evaluation, effective from November 16, 1998, date of claim.  
The RO, in pertinent part, affirmed the above determination 
in May 2001.

The veteran is appealing the original assignment of a 10 
percent rating following an award of service connection for 
COPD.  As such, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In July 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In December 2003, after adjudicating other issues then 
pending on appeal, the Board remanded the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for COPD to the RO for further development and adjudicative 
action.

In September 2004 the RO granted entitlement to an increased 
evaluation of 30 percent for COPD, effective May 13, 2004.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record does not 
support a finding of 
Spirometry resulting in FEV1 of 56 to 70 percent predicted, 
or FEV1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 
percent predicted prior to October 19, 2000.  

3.  The competent and probative evidence of record 
establishes that pulmonary function tests performed on 
October 19, 2000, at the Texas Lung Center resulted in a FEV1 
of 64% predicted.

4.  The competent and probative evidence of record does not 
establish FEV-1 of 40- to 55 percent predicted, or; FEV-1FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for COPD have not been met from November 16, 1998 to 
October 18, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 
6604 (2004).  

2.  The criteria for an increased evaluation of 30 percent 
for COPD effective from October 19, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6604 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim of entitlement to service 
connection for COPD on November 16, 1998.

In May 2000, the veteran was awarded a respiratory diseases 
VA examination.  He complained of shortness of breath and 
wheezing.  Physical examination revealed he was slightly 
dyspneic at rest.  There were no rales, but a few wheezes 
heard on deep respiration.  The examiner opined that after 
careful examination of the chest x-rays, which showed clear 
lungs and pleural spaces, there was no demonstrable evidence 
of any asbestosis.  The veteran had limited respiratory 
impairment.  Pulmonary function study results were as 
follows: FVC 74% predicted; FEV1 85% predicted; and FEV1/FVC 
80% actual.  Computerized interpretation showed restrictive 
pattern, mild impairment, and no significant bronchodilator 
response.

The granted entitlement to service connection for COPD in 
June 2000 based on a determination from the Navy Liaison 
Office that found it was possible the veteran had been 
exposed to asbestos during service.

VA outpatient treatment records dated in August 2000 show 
that the chest was clear to auscultation.  Chest x-rays dated 
in August 2000 show that the lungs and pleural spaces were 
clear.

In early October 2000, the veteran was afforded a VA 
examination.  He presented with subjective complaints of 
shortness of breath on exertion and some expiratory wheezes.  
Examination of the chest revealed some decrease in the breath 
sounds with a few expiratory wheezes noted.  

Chest x-rays showed the lungs and pleural spaces were clear.  
Pulmonary function test results were as follows: FVC 68% 
predicted; FEV1 77% predicted; and FEV1/FVC 78%.  It was 
noted that the test was technically inadequate.  Post 
bronchodilator study showed normal spirometry.  The veteran 
was diagnosed with mild COPD.

An October 19, 2000 report from the Texas Lung Center shows 
the veteran complained of a daily dry cough of 10 years 
duration, and occasional phlegm and shortness of breath.  A 
review of systems found breath sounds to be coarse in the 
bases, but no crackles, wheezes, or rhonci.  Chest x-rays 
showed no on-face pleural plaques or pleural calcifications.  
There were bilateral irregular densities as well as small 
nodular densities in the bottom 2/3 of both lungs fields.  
Spirometry resulted in FVC 63% predicted, FEV1 64% predicted, 
and FEV1/FVC 80%.  Diffusion was 66% predicted.  The examiner 
concluded that lung functions were consistent with 
restrictive lung disease with an abnormally low diffusion 
capacity.

VA outpatient treatment records dated between 2000 and 2003 
noted the veteran complained of shortness of breath on 
exertion and wheezing.  The reports also noted that he used 
inhalers, to include albuterol and triamcinolone.  In August 
2001, he had occasional cough with sputum and bilateral 
wheezing.  There were no rhonci.  In February 2003, his chest 
was clear upon examination.

The veteran was afforded a VA examination in May 2004.  He 
reported frequent dry cough and occasional white phlegm.  He 
complained of shortness of breath after walking two to three 
blocks.  The examiner noted three inhalers on the VA 
medications list (Ipratropium, Flunisolide, and Albuterol).  
Lungs were clear to auscultation.  Lung sounds were coarse 
and there was a prolonged expiratory phrase.  Several 
shallow, dry coughs were also noted.  Spirometry showed FVC 
64%, FEV1 70%, and FEV1/FVC ratio of 76%.  The examiner 
opined he had COPD with symptomatic shortness of breath with 
minimal exertion.  The examiner noted he was on inhalers, but 
did not require supplemental oxygen.  The examiner further 
opined there was essentially no change from pulmonary 
function tests conducted in 2000.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

A 10 percent rating is assigned for COPD with FEV1 of 71 to 
80 percent predicted, or FEV1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted. 38 C.F.R. § 4.97, 
diagnostic code 6604.  

A 30 percent rating is assigned for COPD with FEV1 of 56 to 
70 percent predicted, or FEV1/FVC of 56 to 70 percent, or 
DLCO (SB) 56 to 65 percent predicted. Id.  

A 60 percent rating is assigned for COPD with FEV1 of 40 to 
55 percent predicted, or FEV1/FVC of 40 to 55 percent, or 
DLCO (SB) 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). Id.  

A 100 percent rating is assigned for COPD with FEV1 less than 
40 percent of predicted, or FEV1/FVC less than 40 percent, or 
DLCO (SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limit), or cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or requires outpatient oxygen 
therapy. Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in 
November 1998.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2000, May 2001, and September 2004 rating decisions, 
the February 2002 statement of the case (SOC), and the 
September 2002, December 2002, September 2004 supplemental 
statements of the case (SSOCs), and VA letters apprised the 
veteran of the information and evidence needed to 
substantiate his claim for an increased evaluation, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in a March 2001 letter, the veteran was 
informed of the enactment of the VCAA.  Pursuant to Board 
remand, an additional VA letter was sent in March 2004.  

This letter advised the veteran to identify any evidence in 
support of the claim on appeal that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to an increased rating for COPD.  
The letter further informed him that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the veteran was 
given more than sufficient time to respond.   

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  





VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  While the 
VCAA letter was mailed in March 2004, the case was reviewed 
de novo in the September 2004 rating decision and SSOC.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn prececessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in November 1998.  Thereafter, in the June 2000 
rating decision, the RO granted service connection for COPD.  
The veteran disagreed with the initial rating.  Only after 
that rating action was promulgated and pursuant to Board 
remand in December 2003, did the AOJ provide specific VCAA 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  



Because the March 2004 VCAA notice in this case was not 
provided to the appellant prior to the initial adjudication, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
The CAVC did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the veteran has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The March 2004 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at 
issue.  Also, the Board notes that the medical records 
collectively address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Initial Increased Evaluation

The veteran contends that his service-connected COPD warrants 
an initial rating in excess of 10 percent, and in excess of 
the current 30 percent evaluation.  Specifically, he asserts 
that he suffers from shortness of breath, wheezing, and the 
inability to walk long distances or run like he was 
previously able to.  He further contends that he uses 
inhalers three times a day with little relief. 

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's COPD more closely approximates the 
criteria for an initial 10 percent rating.  There is no basis 
for a higher rating.  

In this regard, a 10 percent rating is assigned for COPD with 
FEV1 of 71 to 80 percent predicted, or FEV1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted. 38 C.F.R. 
§ 4.97, diagnostic code 6604.  The objective evidence of 
record reveals that upon VA examination in May 2000, 
pulmonary function study resulted in a FEV1/FVC of 80%.  
Computerized interpretation showed a restrictive pattern and 
only mild impairment with no significant bronchodilator 
response.

There was no evidence of a FEV1 of 56 to 70 percent 
predicted, or FEV1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted to warrant an initial 30 percent 
rating. Id.  However, based on facts found, there was an 
objective manifestation of a worsening of the veteran's COPD 
prior to May 13, 2004. See Fenderson, supra; 38 C.F.R. § 4.2.  

An October 19, 2000, pulmonary function test performed by the 
Texas Lung Center resulted in a FEV1 of 64% predicted.  The 
examiner concluded that lung functions were consistent with 
restrictive lung disease with an abnormally low diffusion 
capacity.

Further, the May 2004 examiner opined there was essentially 
no change from pulmonary function tests conducted in 2000.  
Therefore, the Board finds that a 30 percent evaluation is 
warranted from October 19, 2000. See Fenderson, supra; 38 
C.F.R. § 4.2.  

Accordingly, the prior evidentiary record from the date of 
the grant of service connection for COPD on November 16, 
1998, provides no basis upon which to predicate the granted 
increased evaluation of 30 percent.

While a 30 percent rating is appropriate, there is no 
evidence to support a 60 percent rating under diagnostic code 
6604.  The entire evidentiary record is devoid of a FEV1 of 
40 to 55 percent predicted, or FEV1/FVC of 40 to 55 percent, 
or DLCO (SB) 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit). 38 C.F.R. § 4.97.  Spirometry performed as recently 
as May 2004 only shows a FVC 64%, FEV1 70%, and FEV1/FVC 
ratio of 76%.  

The Board's grant on an increased evaluation of 30 percent 
for COPD effective October 19, 2000, essentially reflects a 
"staged rating" consistent with Fenderson, supra.  There 
exists no evidentiary basis for such further rating 
assignment.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's COPD has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned ratings 
adequately compensate the veteran for the nature and extent 
of severity of his COPD.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for COPD from November 16, 1998 to October 18, 2000, is 
denied.

Entitlement to an increased evaluation of 30 percent for COPD 
from October 19, 2000, is granted, subject to controlling 
regulations governing monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


